                So Ordered.

Dated: August 13th, 2020
   1

   2

   3

   4

   5                         UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF WASHINGTON
   6
       In re:
   7                                                  Case No. 17-00106-FPC
       SAJID A. RAVASIA and DEBRA J.
   8
       RAVASIA,
   9
                              Debtors.
  10   GREGORY M. GARVIN, Acting
       United States Trustee,
  11                                                  Adversary No. 17-80021-FPC
                                Plaintiff,
  12
                                                      FINDINGS OF FACT,
  13   v.                                             CONCLUSION OF LAW, AND
                                                      ORDER DENYING CHAPTER 7
  14   SAJID A. RAVASIA and DEBRA J.                  DISCHARGE
       RAVASIA,
  15
                                Defendants.
  16

  17
                                              I. SUMMARY
  18
                The United States Trustee requests that this court deny husband and wife
  19
       Debtors Sajid and Debra Ravasia a Chapter 7 discharge of their debts. At trial, the
  20
       United States Trustee argued that the Ravasias, both medical doctors, made multiple



       FINDINGS OF FACT, CONCLUSIONS OF LAW & ORDER - 1
        17-80021-FPC       Doc 177   Filed 08/13/20   Entered 08/13/20 14:58:48   Pg 1 of 27
 1   material misrepresentations about their financial situation in order to mislead

 2   creditors, the Chapter 7 Trustee, and the United States Trustee. In particular, the

 3   United States Trustee argued that the Ravasias intentionally misrepresented in their

 4   bankruptcy schedules their combined gross income as $26,818.05 per month, even

 5   though the doctors’ combined average gross income in 2016—the year before they

 6   filed bankruptcy—was approximately $43,659 1 per month, and in 2017—the year in

 7   which they filed bankruptcy—their income was approximately $54,015 per month. 2

 8           Moreover, the United States Trustee argued that the Ravasias’

 9   misrepresentations were material because, if the Ravasias had provided accurate

10   financial information, interested parties would have petitioned this court to convert

11   the Ravasias’ Chapter 7 case to Chapter 11 where, before receiving a discharge of

12   their debts, the Ravasias would have had to propose a plan of reorganization to pay

13   at least a portion of what they owed their creditors.

14           The United States Trustee has proven its case. Therefore, since “[t]he

15   principal purpose of the Bankruptcy Code is to grant a ‘fresh start’ to the ‘honest but

16

17

18   1
      The Ravasias’ 2016 joint tax return, Form 1040 at line 7, indicates annual “wages,
     salaries, tips, etc.” of $523,913 (Ex. 12). The monthly average is $43,659.42.
19
     2
      The Ravasias’ 2017 joint tax return, Form 1040 at line 7, indicates annual “wages,
20
     salaries, tips, etc.” of $648,181 (Ex. 13). The monthly average is $54,015.08.



     FINDINGS OF FACT, CONCLUSIONS OF LAW & ORDER - 2
         17-80021-FPC   Doc 177   Filed 08/13/20   Entered 08/13/20 14:58:48    Pg 2 of 27
 1   unfortunate debtor,” 3 rather than to people who “knowingly and fraudulently ... in

 2   connection with ... [their bankruptcy] case [make] a false oath or account,” 4 the

 3   Ravasias’ Chapter 7 discharge of debts is denied.

 4                                        II. INTRODUCTION

 5           This adversary case was based on the Amended Complaint filed August 27,

 6   2019, by the United States Trustee against Debtors Sajid A. Ravasia and Debra J.

 7   Ravasia. (Adversary Case No. 17-80021, ECF No. 115). The trial took place on July

 8   15, 16, and 17, 2020. The Court considered the live testimony of Chapter 7 Trustee

 9   John Munding, Brian Moran, Sajid Ravasia, Debra Ravasia, and John Omlin, CPA;

10   the depositions of Edward TrueLove and Peter Sommerville; the admitted exhibits;

11   and the closing arguments of counsel on July 29, 2020. Based on the foregoing, the

12   Court enters the following findings of fact, conclusions of law, and order:

13                                   III. FINDINGS OF FACT 5

14           1.     Debtor Sajid Ravasia is a psychiatrist, and co-debtor Debra Ravasia is

15   an obstetrician/gynecologist.

16

17   3
      Marrama v. Citizens Bank of Massachusetts, 549 U.S. 365, 367 (2007)(quoting
18   Grogan v. Garner, 498 U.S. 279, 286 (1991)).
     4
         11 U.S.C. § 727(a)(4)(A).
19
     5
      Where a finding of fact is actually a conclusion of law, it shall be treated as such
20
     and vice versa.



     FINDINGS OF FACT, CONCLUSIONS OF LAW & ORDER - 3
         17-80021-FPC   Doc 177      Filed 08/13/20   Entered 08/13/20 14:58:48   Pg 3 of 27
 1           2.   The Ravasias filed a petition for Chapter 7 bankruptcy relief on January

 2   19, 2017. (ECF No. 1). Sajid Ravasia testified that in the bankruptcy petition

 3   schedules and statement of financial affairs, he is alternatively referred to as

 4   “Debtor,” and “Debtor 1,” and Debra Ravasia is alternatively referred to as “Co-

 5   Debtor” and “Debtor 2.” 6

 6           3.   On June 5, 2017, John D. Munding, the Chapter 7 Trustee, filed a

 7   timely Complaint Objecting to Discharge under 11 U.S.C. §727(a). (Adversary Case

 8   No. 17-80021, ECF 1).

 9           4.   After the Chapter 7 Trustee settled certain issues with the Debtors, the

10   United States Trustee was substituted as the Plaintiff in the adversary case.

11   (Adversary Case No. 17-80021, ECF 20). On August 27, 2019, the United States

12   Trustee filed United States Trustee’s Amended Complaint Objecting to Discharge,

13   pursuant to 11 U.S.C. Sections 727(a)(2) and (a)(4). (Adversary Case No. 17-80021,

14   ECF 115).

15           5.   The Amended Complaint alleges that the Debtors made multiple

16   material misrepresentations about their financial situation in order to mislead the

17   court and creditors about their ability to repay their debts.

18

19   6
      Because each debtor is a doctor, references to the Ravasias will forgo the honorific
     and instead use the particular debtor’s first name for the sake of clarity. No
20
     disrespect is intended.



     FINDINGS OF FACT, CONCLUSIONS OF LAW & ORDER - 4
         17-80021-FPC   Doc 177   Filed 08/13/20   Entered 08/13/20 14:58:48     Pg 4 of 27
 1            6.    In the Amended Complaint, the United States Trustee alleged that the

 2   Debtors provided false oaths related to: (1) each Debtor’s income; (2) Debtors’

 3   estimate of post-petition monthly expenses; (3) Debtors’ estimate of unsecured debt;

 4   and (4) the Debtors’ conduct surrounding a ski condominium they sold to Debra

 5   Ravasia’s father.

 6            7.    At trial, the Debtors did not object to the introduction of evidence

 7   related to their representations about an anticipated 2016 tax refund on their

 8   Schedules and in the 341 Meeting of Creditors.

 9            8.    At the conclusion of the trial, citing Rule 7015(b)(2), the United States

10   Trustee moved to modify the pleadings to conform to the evidence presented at trial.

11   (Adversary Case No. 18-80021, ECF No. 171). Specifically, the United States

12   Trustee requested the Complaint be amended to include a fifth category of false oath

13   on the Schedules related to Debtor’s alleged misrepresentations about their

14   anticipated 2016 income tax refund.

15            9.    Debra Ravasia objected7 to the amendment but acknowledged that the

16   issue of whether the Debtors made a false oath related to the 2016 anticipated tax

17   refund was litigated at trial. (Adversary Case No. 17-80021, ECF No. 172).

18

19

20   7
         At trial, the debtors were represented by separate counsel.



     FINDINGS OF FACT, CONCLUSIONS OF LAW & ORDER - 5
         17-80021-FPC    Doc 177    Filed 08/13/20   Entered 08/13/20 14:58:48   Pg 5 of 27
 1   INCOME – SAJID RAVASIA

 2         10.    Debtors seeking Chapter 7 protection must complete “Schedule I: Your

 3   Income.” On this form, part 2, the instructions state:

 4         Estimate monthly income as of the date you file this form… List the
           monthly gross wages, salary and commissions (before all payroll
 5         deductions). If not paid monthly, calculate what the monthly wage
           would be.
 6

 7   Debtors listed monthly gross wages for Sajid Ravasia as $26,818.05 and monthly

 8   gross wages for Debra Ravasia as $0. After Sajid Ravasia’s payroll deductions,

 9   Debtors listed a net monthly income of $11,487.09. (ECF No. 1-3 at pp. 41-42).

10         11.    Part 2 of Schedule I, line 3 provides a line for debtors to “estimate and

11   list monthly overtime pay.” The Ravasias entered $0 for Sajid Ravasia. Similarly,

12   Part 2, line 8h provides a line for “other monthly income.” The Ravasias entered $0

13   for Sajid Ravasia. (ECF No. 1-3 at pp. 41-42).

14         12.    Prior to filing for bankruptcy, Debra Ravasia was the principal of both

15   Northwest Health Summit and Ajuva Spa. The businesses of Northwest Health

16   Summit and Ajuva Spa failed in 2016 and caused Sajid and Debra Ravasia to

17   personally file for bankruptcy. Additionally, for Debra Ravasia to be gainfully

18   employed as a doctor after the business failures, she had to travel outside of the

19   United States to gain recent experience delivering babies so that she could work as

20   an obstetrician/gynecologist in the United States and Canada.




     FINDINGS OF FACT, CONCLUSIONS OF LAW & ORDER - 6
      17-80021-FPC     Doc 177    Filed 08/13/20   Entered 08/13/20 14:58:48   Pg 6 of 27
 1         13.    In response to Schedule I, question 13, that states “[d]o you expect an

 2   increase or decrease [in income] within the year after you file this form,” Debtors

 3   checked the “yes” box, and explained simply: “Co-debtor [Debra Ravasia] is looking

 4   for work.” (ECF No. 1-3 at p.42). The Debtors provided no explanation that Sajid

 5   Ravasia’s income would increase and exceed the $26,818.05 per month figure

 6   provided in response to Question 2.

 7         14.    On May 28, 2019, more than eighteen months after the adversary action

 8   was commenced, Debtors amended Schedules I and J. (ECF 179). On the Amended

 9   Schedules, the Debtors represented Sajid Ravasia’s gross monthly wage as

10   $20,630.40, even less than originally reported. After deductions, the Ravasias

11   represented Sajid’s net monthly income as $10,285.56. The Amended Schedules

12   represented Debra Ravasia’s income was still $0, omitting her significant earnings

13   from 2017. (ECF 179, pp. 2-3).

14         15.    In the Amended Schedules, the Debtors reported monthly business

15   losses of $23,588.17, and thus had a net negative monthly income of -$13,302.62.

16         16.    Amended Schedule I included an Attachment entitled “Attachment 1 –

17   Explanation of [Sajid Ravasia’s] Compensation at the Time of Filing and

18   Expectations Going forward at the Time of Filing,” that stated:

19               With [Debra Ravasia] about to leave the country for an undefined
                 amount of time, possibly many months, [Sajid Ravasia] was
20               about to become a solo parent. As such, [Sajid Ravasia] could no
                 longer count on having time available to do extra shifts or make


     FINDINGS OF FACT, CONCLUSIONS OF LAW & ORDER - 7
      17-80021-FPC     Doc 177   Filed 08/13/20   Entered 08/13/20 14:58:48   Pg 7 of 27
 1               extra RVU income, even if those continued to be an option at
                 Providence. [Sajid Ravasia] was expecting to make what an
 2               average psychiatrist in this area of the country makes (i.e., the
                 base salary for full time work - $250,000) but was not at all sure
 3               he would have time available to continue to work more than that.
                 Benchmarks for what the average full-time psychiatrist is paid
 4               nationally and in Western Washington are shown in Appendix 2
                 and are in line with Providence’s salary of $250,000 for full time
 5               work. Any other income is simply a bonus, and at the time of
                 filing [Sajid Ravasia] was not expecting to be able to work any
 6               more than a regular full-time workload at a regular full-time
                 salary.
 7
     (ECF No. 179 at p.4).
 8

 9         17.    Sajid Ravasia testified that he has worked at Providence for

10   approximately 15 years and that he completed Schedule I related to his income. He

11   said he understood that he was supposed to estimate his monthly income on the date

12   he filed for bankruptcy, in other words, for the month of January, 2017.

13         18.    Sajid Ravasia also testified that for several years, Providence had a

14   severe shortage of psychiatric doctors, so a significant portion of his income was

15   earned seeing patients who should have been assigned to other doctors. Also, he

16   testified that Providence planned to hire additional psychiatrists whose presence

17   would eliminate Sajid’s extra shift pay and thus reduce his income. Sajid testified

18   that, at the time of the Ravasias’ petition, he anticipated that in 2017 he would

19   receive nothing more than his base salary of $250,000.

20




     FINDINGS OF FACT, CONCLUSIONS OF LAW & ORDER - 8
      17-80021-FPC     Doc 177    Filed 08/13/20   Entered 08/13/20 14:58:48    Pg 8 of 27
 1         19.    Sajid Ravasia testified that he did not know how much his bonus would

 2   be, and he did not know if there was place to provide bonus information on Schedule

 3   I. He acknowledged that while in the short term he expected Debra Ravasia would

 4   be in Afghanistan with a non-profit that paid a minimal stipend, he did not expect

 5   that she would be volunteering forever.

 6         20.    Sajid Ravasia also testified that he took two weeks off work in

 7   December 2016 and January 2017. (Ex. 6, p. 24). He admitted his income in the first

 8   two weeks January, 2017 was lower than his income in every other month in 2017.

 9   He explained that his income increased later in 2017 because by March or April of

10   2017 he took on additional adolescent cases, and in August, his employer lost two

11   psychiatrists, thus leaving the department understaffed.

12         21.    Sajid Ravasia provided several months’ worth of 2016 pay stubs to the

13   Chapter 7 Trustee shortly after the bankruptcy petition was filed. The pay stubs

14   covered the period from April 30 through October 15, 2016. (Ex. 8). Brian Moran, a

15   financial analyst in the United States Trustee’s office, examined Sajid Ravasia’s pay

16   stubs and testified at trial that the paystubs revealed an average gross income of

17   $47,359.02 per month. (Ex. 9, p.1).

18

19

20




     FINDINGS OF FACT, CONCLUSIONS OF LAW & ORDER - 9
      17-80021-FPC     Doc 177   Filed 08/13/20   Entered 08/13/20 14:58:48    Pg 9 of 27
 1           22.       Sajid Ravasia’s W-2 wage and tax statements for 2013 through 2016

 2   reveal Sajid Ravasia’s gross annual wages8 as follows:

 3                 •   2013: $575,641
                   •   2014: $569,946
 4                 •   2015: $530,503.99
                   •   2016: $481,268.00
 5
     (Ex. 147).
 6

 7           23.       Sajid Ravasia’s 2017 9 W-2 wage and tax statement indicates his gross

 8   annual wages were $668,123. (Ex. 11).

 9           24.       On April 26, 2019, the Debtors testified at a second 341 Meeting of

10   Creditors. In the hearing, the United States Trustee pointed out that Sajid Ravasia’s

11   2016 W-2 revealed he grossed $480,000 per year, which averages $40,000 per

12   month. (Ex. 27, p. 67). The United States Trustee asked why the Ravasias estimated

13   Sajid’s gross income at $27,000 per month on Schedule I. Both Ravasias testified

14

15   8
         The wages stated are from the W-2 Box 5, wages subject to Medicare taxes.
16   9
       On July 14, 2020, Debtor Debra Ravasia filed a Motion in Limine seeking to
17   exclude non-party witnesses from the courtroom during other witness’ testimony and
     to exclude reference to debtors’ post-petition income because it was irrelevant. (Adv.
18   Case no. 17-80021, ECF 160). The court granted the motion to exclude witnesses
     and took under advisement the motion to exclude evidence of Debtors’ 2017
19   income. During the trial, the motion to exclude evidence of Debtors’ 2017 income
     became moot when Debra and Sajid Ravasia presented evidence of their 2017
20
     income.



     FINDINGS OF FACT, CONCLUSIONS OF LAW & ORDER - 10
     17-80021-FPC          Doc 177   Filed 08/13/20   Entered 08/13/20 14:58:48   Pg 10 of 27
 1   that it appeared that the calculation used only Sajid Ravasia’s annual base salary of

 2   $250,000 and the calculation did not include his “bonuses.” (Ex. 27, p. 68). The

 3   Ravasias said they relied upon their lawyer to complete the schedules, but the

 4   Ravasias also acknowledged that they reviewed the schedules before they signed

 5   them. (Ex. 27, p. 69).

 6         25.    At the same Section 341 Meeting of Creditors, Sajid Ravasia

 7   acknowledged that his income was more in 2017 than in 2016, and he explained that

 8   his income has “been on a steady slope upwards for the last two to three years”

 9   because Providence was unable to retain psychiatrists. (Ex 27, pp.70-71). Sajid

10   Ravasia characterized Providence’s plan to have its psychiatric department fully

11   staffed in 2017 “a fantasy.” Id.

12         26.    Sajid Ravasia also testified at the Section 341 Meeting of Creditors that

13   the Ravasias realized around the third week of July, 2017, when he received his

14   bonus, that his income significantly exceeded the amount reported on Schedule I.

15   (Ex. 27, p. 76). Sajid Ravasia said that he believed they informed his lawyer about

16   his increased income, and Debra Ravasia testified that she understood the Debtors

17   had no “ongoing reporting requirement.” (Ex. 27, pp. 76-77).

18         27.    The Debtors’ Schedule I, that was filed on January 19, 2017, and the

19   Amended Schedule I filed May 28, 2019, both indicated Sajid Ravasia’s income was

20   substantially less than the income he earned in each of the several years before he




     FINDINGS OF FACT, CONCLUSIONS OF LAW & ORDER - 11
     17-80021-FPC     Doc 177    Filed 08/13/20   Entered 08/13/20 14:58:48   Pg 11 of 27
 1   filed and after he filed bankruptcy. Also, the Debtors failed to indicate on the

 2   original or the Amended Schedule I, line 13 that Sajid Ravasia’s income could

 3   increase (and in fact, had increased substantially) within the year of filing the form.

 4   These repeated misrepresentations and omissions of Sajid’s income were materially

 5   false.

 6            28.   John Munding, the Chapter 7 Trustee who initially filed the adversary

 7   lawsuit against the Debtors testified that if the Debtors had not misrepresented their

 8   income, he would have handled the case differently.

 9            29.   The fact that Sajid Ravasia’s income on Schedule I was substantially

10   under-reported should have been, and in fact admittedly was, evident to the

11   Ravasias, and thus the Debtors’ false oath related to Sajid Ravasia’s income was

12   made knowingly, deliberately and consciously.

13            30.   The United States Trustee established by a preponderance of the

14   evidence that the Debtors failed to update their schedules with accurate income

15   information for Sajid Ravasia. Instead, the Amended Schedules continued to reflect

16   a dramatic under-reporting of Sajid’s income. The Debtors acted with intent to

17   deceive interested parties about the income earned by Sajid Ravasia.

18   INCOME – DEBRA RAVASIA

19            31.   Prior to the business failures of Northwest Health Summit and Ajuva

20   Spa, Debra Ravasia earned substantial income. However, at trial, Debra Ravasia




     FINDINGS OF FACT, CONCLUSIONS OF LAW & ORDER - 12
     17-80021-FPC       Doc 177   Filed 08/13/20   Entered 08/13/20 14:58:48   Pg 12 of 27
 1   testified that at the time she and her husband petitioned for bankruptcy, she was “not

 2   terribly employable.” She had no realistic job prospects in December 2016, and she

 3   was not working in January 2017. She testified that throughout much of 2017, she

 4   was looking for work and filling in for various physicians on leave, and that this

 5   work was unsteady and not assured.

 6         32.       The evidence reveals Debra Ravasia had significant income beginning

 7   as early as May, 2017. At trial, Debra Ravasia acknowledged her gross wages in

 8   2017 per month were:

 9               •   January $0
                 •   February $332
10               •   March $1,394
                 •   April $574
11               •   May $9,690
                 •   June $9,430
12
                 •   July $23,413
                 •   August $55,886
13
                 •   September $41,607
14               •   October $54,103
                 •   November $41,527
15               •   December $22,506.

16   (Ex. 180).

17         33.       Mr. Moran’s analysis of the Debtors’ 2017 tax return revealed that over

18   eight months in 2017, Debra Ravasia’s gross average income was $32,558 per

19   month, and her net average income was $15,474 per month. (Ex. 9, p.2).

20




     FINDINGS OF FACT, CONCLUSIONS OF LAW & ORDER - 13
     17-80021-FPC        Doc 177   Filed 08/13/20   Entered 08/13/20 14:58:48   Pg 13 of 27
 1         34.    In 2017, Debtors reported on their joint tax return Form 1040 combined

 2   gross income from wages, salaries and tips of $648,181. (Ex. 103).

 3         35.    Mr. Moran’s analysis of the Debtors’ bank deposit information revealed

 4   total 2017 deposits of $967,127.31, and that after deductions, the Debtors’ average

 5   2017 bank deposits was $69,204.86 per month. (Ex. 9, p. 2).

 6         36.    Mr. Moran testified that if the United States Trustee was informed of

 7   Debra Ravasia’s actual income at the time debtors completed their schedules or

 8   amended schedules, the United States Trustee’s office would have conducted

 9   additional inquiry in the case.

10         37.    The Debtors’ Schedule I, filed on January 19, 2017, that indicated

11   Debra Ravasia’s income as $0 was not materially false because, at that time, she did

12   not have regular income and she was looking for work.

13         38.    To the extent Debra Ravasia testified that she was not employable and

14   her income was always uncertain, the court finds her testimony not credible.

15         39.    The Debtors’ May 28, 2019, Amended Schedule I that continued to list

16   Debra Ravasia’s income as $0 was materially false because as early as May, 2017,

17   Debra Ravasia had substantial monthly earnings. Debra Ravasia may have been

18   looking for work in January, 2017, but as early as May, 2017, she had found it.

19         40.    The fact that Debra Ravasia’s reported income of $0 per month on

20   Amended Schedule I was false was evident to the Ravasias. The United States




     FINDINGS OF FACT, CONCLUSIONS OF LAW & ORDER - 14
     17-80021-FPC     Doc 177    Filed 08/13/20   Entered 08/13/20 14:58:48   Pg 14 of 27
 1   Trustee established by a preponderance of the evidence that this false oath was made

 2   knowingly, deliberately and consciously. The Debtors acted with intent to deceive

 3   interested parties about the income earned by Debra Ravasia.

 4   ON-GOING EXPENSES

 5         41.    Chapter 7 Debtors must also estimate on-going expenses on Schedule J,

 6   Part 2. On this form, Debtors entered dollar amounts for categories of expenses

 7   including real estate taxes, home maintenance, utilities, food, housekeeping,

 8   children’s education, clothing, personal products, medical expenses, car payments,

 9   entertainment, and insurance. The Debtors’ estimated expenses totaled $26,805.06

10   per month. The Debtors’ expenses were greater than their reported income by

11   $15,317.97 per month. (ECF No. 1-3, pp. 43-45).

12         42.    Chapter 7 Trustee John Munding testified that the Debtors’ “lifestyle

13   numbers did not equal what their lifestyle cost.” Additionally, he testified that the

14   Debtors continued to use and pay credit cards that were not listed on Schedule J, and

15   to pay other expenses that were not listed or disclosed.

16         43.    During the April 26, 2019, Section 341 Meeting of Creditors, Sajid

17   Ravasia acknowledged that the expenses listed in Schedule J was an

18   underestimation. (Ex. 27, pp.71-72). Debra Ravasia, at the same hearing, stated that

19   the expenses listed on Schedule J were never intended to be a forecast of anticipated

20   living expenses:




     FINDINGS OF FACT, CONCLUSIONS OF LAW & ORDER - 15
     17-80021-FPC       Doc 177   Filed 08/13/20   Entered 08/13/20 14:58:48   Pg 15 of 27
 1         DEBRA RAVASIA: …at the time we filed in that moment,
           that was what our expenses were. We understood that if it had
 2         been a Chapter 11 making a predictive projective [sic] what
           will this be was [sic]…was needed. This was not intended as a
 3         projection. This was intended as [an] in this moment on the
           day we filed the Chapter 7 what are our expenses on this day.
 4         We had no idea what would…what to expect going forward.
           This is what they were on that day.
 5         JIM PERKINS: Are you suggesting that you don’t think the
           Schedule J here at part of Ex. 6 is an accurate forecast of your
 6         expected living expenses?
           DEBRA RAVASIA: It wasn’t built as a forecast. It was built
 7         as a…as best we know what our expenses are at this moment at
           the time of filing a Chapter 7 this is as much as we knew about
 8         what our expenses were at that moment. We knew nothing
           about what they would be going forward. There were so many
 9         things to adjust, and it was very complicated.

10   (Ex. 27, pp. 72-73).

11         44.    Sajid Ravasia admitted at trial that schedule J did not accurately reflect

12   the household expenses at the time of filing or expenses anticipated for the next

13   year. He testified that the Debtors did not know what to expect, but they did expect

14   that they would spend substantially more than they represented on schedule J.

15         45.    At trial, the United States Trustee introduced evidence that in 2017 the

16   Ravasias received a combined net income of approximately $550,000 and they spent

17   substantially all of this income, or an average of $45,000 per month, as compared to

18   the $26,000 Debtors reported as monthly expenses in Schedule J.

19         46.    The Ravasias’ misrepresentation of their ongoing household expenses is

20   a material misrepresentation.




     FINDINGS OF FACT, CONCLUSIONS OF LAW & ORDER - 16
     17-80021-FPC     Doc 177    Filed 08/13/20   Entered 08/13/20 14:58:48    Pg 16 of 27
 1         47.      The Debtors acknowledged that their estimate of on-going household

 2   expenses reported on their schedules was inaccurate. The United States Trustee

 3   established by a preponderance of the evidence that the Ravasias’ misrepresentations

 4   about their monthly expenses was a material fact, made knowingly, deliberately and

 5   consciously.

 6   REMAINING FALSE OATHS, CONCEALMENT

 7         48.      The United States Trustee also alleged that the Ravasias made

 8   additional false oaths on their Schedules related to the amount of their unsecured

 9   debt, their 2016 income tax refund, and their conduct related to a ski condominium

10   that they sold to Debra Ravasia’s father. The court does not need to address these

11   additional allegations in light of the court’s findings of fact and conclusions of law

12   regarding the Ravasias’ false oaths related to income and expenses.

13                                IV. CONCLUSIONS OF LAW

14          1.      The Court has jurisdiction over this adversary proceeding

15 pursuant to 28 U.S.C. §§157 and 1334.

16         2.       This is a core proceeding pursuant to 28 U.S.C. §157(b)(2)(J).

17         3.       Pursuant to Section 727(c)(1) of the Bankruptcy Code, the

18   United States Trustee has standing to bring this action.

19         4.       Under Federal Civil Rule of Procedure 15(b)(2), “[w]hen an

20   issue not raised by the pleadings is tried by the parties' express or implied




     FINDINGS OF FACT, CONCLUSIONS OF LAW & ORDER - 17
     17-80021-FPC       Doc 177   Filed 08/13/20   Entered 08/13/20 14:58:48    Pg 17 of 27
 1   consent, it must be treated in all respects as if raised in the pleading.”

 2   Additionally, “[a] party who knowingly acquiesces in the introduction of

 3   evidence relating to issues that are beyond the pleadings is in no position to

 4   contest a motion to conform.” 6A Charles Alan Wright & Arthur R. Miller,

 5   Federal Practice and Procedure § 1493 (3d ed. 1998).

 6          5.     Because the Debtors did not object to the introduction of

 7   evidence related to the anticipated 2016 tax refund, the Complaint is deemed

 8   amended to include the Ravasias’ representations about the 2016 tax refund

 9   as a basis for a false oath.

10          6.     The general policy of bankruptcy law favors allowing an honest

11   debtor to discharge debts and to make a fresh start free from the burden of

12   past indebtedness. See Lines v. Frederick, 400 U.S. 18, 19 (1970). Because a

13   debtor in bankruptcy is assumed to be poor but honest, a presumption exists

14   that all debts are dischargeable unless a party who contends otherwise

15   proves, with competent evidence, an exception to discharge. See Brown v.

16   Felsen, 442 U.S. 127, 128-29 (1979). Only the “honest but unfortunate”

17   debtor is entitled to an entirely unencumbered fresh start. Marrama, 549

18   U.S. at 374; Grogan, 498 U.S. at 286-87; In re Apte, 96 F.3d 1319, 1322

19   (9th Cir. 1996)(dishonest debtor will not benefit from his wrongdoing). The

20




     FINDINGS OF FACT, CONCLUSIONS OF LAW & ORDER - 18
     17-80021-FPC      Doc 177      Filed 08/13/20   Entered 08/13/20 14:58:48    Pg 18 of 27
 1   opportunity to obtain a fresh start “is conditioned upon truthful disclosure.”

 2   In re Wills, 243 B.R. 58, 63 (B.A.P. 9th Cir. 1999).

 3         7.     When determining the credibility of witnesses, the bankruptcy

 4   court, as the trier of fact, has the opportunity to note “variations in demeanor

 5   and tone of voice that bear so heavily on the listener's understanding of and

 6   belief in what is said.” Anderson v. City of Bessemer City, 470 U.S. 564, 575

 7   (1985).

 8   FALSE OATH

 9         8.     The court shall grant a debtor a discharge unless an exception

10   listed in 11 U.S.C. §727(a) applies. One exception that prevents discharge is

11   where a debtor “knowingly and fraudulently, in or in connection with the

12   case … made a false oath or account.” 11 U.S.C. §727(a)(4)(A).

13         9.     The primary purpose of the “false oath” discharge exception is

14   to ensure that dependable information is supplied for those who are

15   interested in administration of a bankruptcy estate without the need for

16   trustee or other interested parties to dig out the true facts in examinations or

17   investigations. In re Pansier, 613 B.R. 119, 159 (Bankr. E.D. Wis. 2020).

18         10.    “Every debtor has a continuing duty to assure the accuracy and

19   completeness of schedules. Postpetition discovery of rights that actually

20   existed at the time of filing must be addressed in the schedules. This implies




     FINDINGS OF FACT, CONCLUSIONS OF LAW & ORDER - 19
     17-80021-FPC      Doc 177    Filed 08/13/20   Entered 08/13/20 14:58:48    Pg 19 of 27
 1   a duty to amend.” In re Searles, 317 B.R. 368, 378 (B.A.P. 9th Cir. 2004),

 2   aff'd, 212 F. App'x 589 (9th Cir. 2006). “The continuing nature of the duty to

 3   assure accurate schedules of assets is fundamental because the viability of

 4   the system of voluntary bankruptcy depends upon full, candid, and complete

 5   disclosure by debtors of their financial affairs.” Id.

 6         11.    “Generally, a debtor who acts in reliance on the advice of his

 7   attorney lacks the intent required to deny him a discharge of his debts.” In re

 8   Adeeb, 787 F.2d 1339, 1343 (9th Cir. 1986). “However, the debtor's reliance

 9   must be in good faith.” Id. “The advice of counsel is not a defense when the

10   erroneous information should have been evident to the debtor.” In re Retz,

11   606 F.3d 1189, 1199 (9th Cir. 2010). “A debtor cannot, merely by playing

12   ostrich and burying his head deeply enough in the sand, disclaim all

13   responsibility for statements which he has made under oath.” Id. (quoting

14   Boroff v. Tully, 818 F.2d 106, 111 (1st Cir.1987).

15         12.    Courts construe Section 727 liberally in favor of debtors and

16   strictly against parties objecting to discharge. Bernard v. Sheaffer, 96 F.3d

17   1279, 1281 (9th Cir.1996). This means that “actual, rather than constructive,

18   intent is required” on the part of the debtor. In re Khalil, 379 B.R. 163, 172

19   (B.A.P. 9th Cir. 2007), aff'd, 578 F.3d 1167 (9th Cir. 2009).

20




     FINDINGS OF FACT, CONCLUSIONS OF LAW & ORDER - 20
     17-80021-FPC      Doc 177    Filed 08/13/20   Entered 08/13/20 14:58:48   Pg 20 of 27
 1         13.    To prevail on a Section 727(a)(4)(A) claim, a plaintiff must

 2   establish, by a preponderance of the evidence, four elements: (1) the debtor

 3   made a false oath in connection with the case; (2) the false oath related to a

 4   material fact; (3) the false oath was made knowingly; and (4) the false oath

 5   was made fraudulently. In re Retz, 606 F.3d at 1197; Roberts v. Erhard, 331

 6   B.R. 876, 882 (9th Cir. BAP 2005).

 7         14.    “A false statement or an omission in the debtor's bankruptcy

 8   schedules or statement of financial affairs can constitute a false oath.” In re

 9   Roberts, 331 B.R. at 882; see also In re Searles, 317 B.R. at 377. False

10   statements about a debtor’s income and expenses constitute a “false oath.” In

11   re Khalil, 379 B.R. at 172(income); In re Turner, 335 B.R. 140, 148-49

12   (Bankr. N.D. Cal 2005)(expenses).

13         15.    The second element necessary to establish a Section

14   727(a)(4)(A) claim requires that the false oath relate to a material fact. In re

15   Roberts, 331 B.R. at 882. “A fact is material ‘if it bears a relationship to the

16   debtor's business transactions or estate, or concerns the discovery of assets,

17   business dealings, or the existence and disposition of the debtor's property.’”

18   In re Khalil, 379 B.R. at 173 (quoting In re Wills, 243 B.R. at 62). An

19   omission or misstatement that “detrimentally affects administration of the

20




     FINDINGS OF FACT, CONCLUSIONS OF LAW & ORDER - 21
     17-80021-FPC      Doc 177    Filed 08/13/20   Entered 08/13/20 14:58:48    Pg 21 of 27
 1   estate” is deemed material. In re Wills, 243 B.R. at 63 (citing 6 Lawrence P.

 2   King et al., COLLIER ON BANKRUPTCY ¶ 727.04(1)(b) (15th ed. rev.1998)).

 3         16.     The third element in establishing a Section 727(a)(4)(A) claim

 4   is that the debtor makes the false oath knowingly. A debtor acts knowingly

 5   when the debtor “acts deliberately and consciously.” Roberts, 331 B.R. at

 6   883; Retz, 606 F.3d at 1198 (debtor’s signing of schedules when he knew the

 7   information was incomplete was enough to support finding that debtor acted

 8   knowingly).

 9         17.     The fourth and final element that an objecting party must

10   establish in a Section 727(a)(4)(A) claim is that debtor’s false oath was

11   made fraudulently. Intent is usually proven by circumstantial evidence or by

12   inferences drawn from the debtor's conduct. Retz, 606 F.3d at 1198-99;

13   Devers v. Bank of Sheridan, Mont., 759 F.2d 751, 753–54 (9th Cir.1985);

14   see also In re Roberts, 331 B.R. at 884.

15         18.     Reckless indifference or disregard for the truth may be

16   circumstantial evidence of intent, but is not sufficient, alone, to constitute

17   fraudulent intent. Retz, 606 F.3d at 1199; In re Khalil, 379 B.R. at 173-75.

18         19.     “The existence of more than one falsehood, together with a

19   debtor's failure to take advantage of the opportunity to clear up all

20   inconsistencies and omissions, such as when filing amended schedules, can




     FINDINGS OF FACT, CONCLUSIONS OF LAW & ORDER - 22
     17-80021-FPC      Doc 177    Filed 08/13/20   Entered 08/13/20 14:58:48     Pg 22 of 27
 1   be found to constitute reckless indifference to the truth satisfying the

 2   requisite finding of intent to deceive.” In re Khalil, 379 B.R. at 175 (a

 3   significant number of falsehoods and omissions, together with the failure to

 4   amend the Schedules and Statement of Financial Affairs in the three years

 5   between the petition and trial, can constitute reckless indifference to the

 6   truth, which is evidence of fraudulent intent); see also Martin Marietta

 7   Materials SW., Inc. v. Lee, 309 B.R. 468, 477 (Bankr.W.D.Tex.2004)(the

 8   existence of more than one falsehood, together with a debtor's failure to take

 9   advantage of the opportunity to clear up all inconsistencies and omissions,

10   such as when filing amended schedules, can be deemed reckless indifference

11   to the truth satisfying the requisite finding of intent to deceive); In re

12   Topping, 84 B.R. 840 (Bankr. M.D. Fla. 1988)(where assets of substantial

13   value were omitted from debtor’s schedules, conclusion was warranted that

14   omission was purposeful, with fraudulent intent to conceal assets).

15         20.    The United States Trustee established by a preponderance of

16   the evidence all the elements necessary to establish Debtors made false oaths

17   on their schedules related to Sajid Ravasia’s income. During the month the

18   Debtors filed their petition, January 2017, Sajid Ravasia earned less income

19   than was typical because he took vacation days and did not see extra patients

20   as he routinely did during other periods. In other words, the month of




     FINDINGS OF FACT, CONCLUSIONS OF LAW & ORDER - 23
     17-80021-FPC      Doc 177    Filed 08/13/20   Entered 08/13/20 14:58:48       Pg 23 of 27
 1   January, 2017 was not a representative month for his income and the use of

 2   that single month, without consideration of his substantial annual bonus and

 3   his average income from most months, was fraudulent. The Ravasias’ failure

 4   to amend the schedules with accurate information, after Sajid Ravasia’s

 5   bonus was received in July, 2017, is sufficient evidence to establish the false

 6   oath was made fraudulently. The fact that Sajid Ravasia’s income on

 7   Schedule I was misrepresented was evident to the Ravasias, and thus the

 8   false oath was made knowingly and fraudulently. The Ravasias additional

 9   failure to indicate on Schedule I, line 13 that Sajid Ravasia’s income could

10   increase, when the Ravasias knew that Sajid typically was paid a substantial

11   “bonus” in July each year, is additional support for the finding of a material

12   false oath, made knowingly and with the intent to deceive.

13         21.    The Debtors’ material misrepresentations of Sajid Ravasia’s

14   income in the 2019 Amended Schedules were made knowingly and

15   fraudulently with an intent to deceive.

16         22.    The United States Trustee also established by a preponderance

17   of the evidence that Debtors knowingly and fraudulently made false oaths

18   related to Debra Ravasia’s reported income. By May of 2017, Debra Ravasia

19   began to earn regular income, but the Ravasias failed to amend their

20   Schedules and they failed to disclose her substantial income in the 2019




     FINDINGS OF FACT, CONCLUSIONS OF LAW & ORDER - 24
     17-80021-FPC     Doc 177    Filed 08/13/20   Entered 08/13/20 14:58:48    Pg 24 of 27
 1   Amended Schedule I. The Ravasias’ failure to amend the schedules with

 2   accurate information, after Debra began to earn regular income is sufficient

 3   evidence to establish the false oath was made fraudulently. The fact that

 4   Debra Ravasia’s income on Schedule I was entirely omitted was evident to

 5   the Ravasias, and thus the false oath was made knowingly and fraudulently.

 6         23.    Because the advice of counsel is not a defense when the

 7   erroneous information should have been, and admittedly was, evident to the

 8   Debtors by July, 2017, and in light of the continuing nature of the duty to

 9   provide accurate schedules, the Debtors’ false oaths related to both Debtors’

10   income were made knowingly and fraudulently.

11         24.    Additionally, the United States Trustee established by a

12   preponderance of the evidence that the Debtors made a false oath by

13   mispresenting their expected ongoing expenses. The Ravasias both

14   acknowledged that the report of their expenses was inaccurate. The Ravasias

15   knowingly provided false information and failed to amend their schedules

16   with accurate information. This financial information is material and, under

17   these circumstances, the failure to provide accurate information was

18   knowing and fraudulent.

19         25.    11 U.S.C. § 706(b) permits a Bankruptcy Court to convert a

20   Chapter 7 case to Chapter 11 over objection from the debtor when




     FINDINGS OF FACT, CONCLUSIONS OF LAW & ORDER - 25
     17-80021-FPC     Doc 177    Filed 08/13/20   Entered 08/13/20 14:58:48   Pg 25 of 27
 1   conversion furthers the goals of the Bankruptcy Code. In re Parvin, 549

 2   B.R. 268, 271 (W.D. Wash. 2016). Factors the court considers include the

 3   debtor’s ability to repay debt, whether the case is likely to immediately

 4   reconvert, and whether parties in interest would benefit from conversion.

 5   Decker v. Office of the United States Tr., 548 B.R. 813, 817 (D. Alaska

 6   2015).

 7            26.   In what might have been an attempt to prevent the Chapter 7

 8   Trustee or the United States Trustee from moving to convert this case to a

 9   Chapter 11, the Ravasias adopted a zealous position regarding their financial

10   reporting. However, their zealous actions amounted to fraud because, as

11   discussed above, they intentionally made material misrepresentations about

12   their income and expenses. These misrepresentations support the conclusion

13   that the Ravasias are not entitled to a chapter 7 discharge. Nevertheless, in a

14   subsequent chapter 11 proceeding, the Ravasias could possibly obtain debt

15   relief after consummating a plan of reorganization that provides for the

16   distribution of a portion of their income to their creditors.

17                                         V. ORDER

18            Based on the foregoing findings of fact and conclusions of law,

19            IT IS ORDERED:

20




     FINDINGS OF FACT, CONCLUSIONS OF LAW & ORDER - 26
     17-80021-FPC       Doc 177    Filed 08/13/20   Entered 08/13/20 14:58:48    Pg 26 of 27
 1         1.    The United States Trustee’s Rule 7015(b)(2) Motion to amend the

 2   pleadings to conform to the evidence (Adversary Case No. 17-80021, ECF No. 171)

 3   is GRANTED; and

 4         2.    The Ravasias’ Chapter 7 discharge of debts is DENIED.

 5

 6

 7                                 ///END OF ORDER///

 8

 9

10

11

12

13

14

15

16

17

18

19

20




     FINDINGS OF FACT, CONCLUSIONS OF LAW & ORDER - 27
     17-80021-FPC    Doc 177   Filed 08/13/20   Entered 08/13/20 14:58:48   Pg 27 of 27
